Citation Nr: 0905345	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot condition and if so, whether service 
connection is warranted. 

2.  Entitlement to service connection for a chronic 
neurological condition. 

3.  Entitlement to service connection for a lumbosacral spine 
disorder. 

4.  Entitlement to service connection for degenerative disc 
disease. 

5.  Entitlement to service connection for sciatic neuropathy 
with muscle pain and spasm. 

6.  Entitlement to service connection for sinus headaches.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
2005 and March 2008 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

The issue of entitlement to service connection for sinus 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in October 2001, 
the RO determined that service connection for a bilateral 
foot disorder was not warranted, on the basis that there was 
no evidence of a diagnosed disability while on active duty 
with chronic residuals.

3.  Evidence added to the record since the final October 2001 
RO denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 

4.  The Veteran has not been shown to have a bilateral foot 
disorder that is causally or etiologically related to active 
military service.  

5.  The Veteran has not been shown to have a chronic 
neurological condition that is causally or etiologically 
related to active military service.

6.  The Veteran has not been shown to have a lumbosacral 
spine disorder that is causally or etiologically related to 
active military service.

7.  The Veteran has not been shown to have degenerative disc 
disease that is causally or etiologically related to active 
military service.

8.  The Veteran has not been shown to have sciatic neuropathy 
that is causally or etiologically related to active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
foot disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A chronic neurological condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303 (2008).

4.  A lumbosacral spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303 (2008).

5.  Degenerative disc disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

6.  Sciatic neuropathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a bilateral foot disorder, the RO had a duty 
to notify the Veteran what information or evidence was needed 
in order reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
Veteran's claim for service connection for a bilateral foot 
disorder, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's service connection claims, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in July 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service medical records and 
private treatment pertinent to the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for any of his service connection 
claims.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes examinations are not needed for the Veteran's 
chronic neurological condition, lumbosacral spine disorder, 
degenerative disc disease and sciatic neuropathy claims 
because the Veteran's service treatment records are absent 
for evidence of these conditions.  In this regard, although 
the Veteran was treated for upper back pain in February 1973, 
his current claim is for his lumbosacral spine.  With regard 
to the Veteran's bilateral foot disorder claim, although he 
did seek treatment in service for a foot injury, there is no 
evidence of any current residuals of a bilateral foot 
disorder.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

Moreover, the Veteran did not seek treatment for these 
conditions until many years after his separation from 
service.  In addition, there is no indication of a causal 
connection between a chronic neurological condition and 
sciatic neuropathy and the Veteran's service.  Further, 
although August 2005 and July 2006 statements from the 
Veteran's private physician state that his bilateral foot and 
back injuries during service had progressed, these statements 
are not sufficient to show a nexus to service because they do 
not provide any clinical data or rationale to support this 
conclusion.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (medical opinion is inadequate when it is unsupported 
by clinical evidence).  Accordingly, it is not necessary to 
obtain medical examinations or medical opinions in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  New and Material Evidence 

The Board observes that the Veteran's claim for service 
connection for a bilateral foot disorder was previously 
considered and denied by the RO in a decision dated in 
October 2001.  The Veteran was notified of that decision and 
of his appellate rights.  The Veteran did express 
disagreement with that decision in a June 2005 statement; 
however this statement was not a valid notice of disagreement 
as it was not timely.  38 C.F.R. § 20.302(a).  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105.

Thus, the RO construed the June 2005 statement as a claim to 
reopen.  In the November 2005 rating decision currently on 
appeal, the RO did not reopen the claim for service 
connection for a bilateral foot disorder on the ground that 
no new and material evidence had been submitted.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for a 
bilateral foot disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the October 2001 decision denied the 
Veteran's claim for service connection for a bilateral foot 
disorder.  In that decision, the RO observed that the there 
was no evidence of a diagnosed disability while on active 
duty with chronic residuals.  Therefore, the RO concluded 
that service connection for a bilateral foot disorder was not 
warranted.

The evidence associated with the claims file subsequent to 
the October 2001 rating decision includes private treatment 
notes dated in August 2005 and July 2006.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the October 2001 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a bilateral foot disorder.  This 
evidence is certainly new, in that it was not previously of 
record.  With regard to whether the evidence is material, the 
Board notes that the August 2005 and July 2006 statements 
provide evidence that the Veteran has had a chronic foot 
condition since service and implies that the Veteran has a 
current condition.  The Board must presume the credibility of 
this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides possible evidence of a chronic bilateral foot 
condition since service and current residuals, and thus it 
relates to an unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for a bilateral foot disorder.  
The merits of the claim will be discussed below.

II.  Bilateral Foot Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
foot disorder.  The Board does observe the Veteran's service 
treatment records showing he sought treatment for a foot 
disorder in January 1971 and in September 1973.  However, in-
service X-rays of his foot were negative.  In addition, the 
remainder of the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
bilateral foot disorder.  In fact, his February 1974 
separation examination found his feet to be clinically 
normal.  Moreover, the medical evidence of record does not 
show that the Veteran sought any treatment immediately 
following his separation from service or for many decades 
thereafter.  Thus, to the extent the Veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a 
bilateral foot disorder did not manifest during service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
bilateral foot disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first complaints or 
symptoms of any bilateral foot disorder is itself evidence 
which tends to show that such a disorder did not have an 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a bilateral 
foot disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a bilateral foot disorder to 
the Veteran's active service.  In this regard, August 2005 
and July 2006 private treatment notes state that the 
Veteran's bilateral foot injury during service had progressed 
since the time of the original injury.  However, the private 
treatment notes do not identify any current diagnosis of a 
bilateral foot disorder.  Moreover, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  In this case, the August 2005 
and July 2006 private physician's statements are conclusory 
and do not provide any clinical data or supporting rationale 
to support the conclusion reached.  Accordingly, even if a 
diagnosis of a current bilateral foot disorder were rendered, 
there is no evidence in the Veteran's claims file that such a 
disorder occurred in or was caused by service.  

Although the Veteran may sincerely believe that he has a 
bilateral foot disorder that was caused by his active 
service, the Veteran, as a lay person, is not competent to 
testify as to matters of medical diagnosis or causation.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a bilateral foot disorder did 
not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral foot disorder.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for a bilateral foot disorder is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

III.  Chronic Neurological Condition and Sciatic Neuropathy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a chronic 
neurological condition or sciatic neuropathy.  The Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of a chronic neurological condition 
or sciatic neuropathy.  In fact, the Veteran's February 1974 
separation examination found his neurological system to be 
clinically normal.  Moreover, the medical evidence of record 
reflects that the Veteran's first complaints of any 
neurological disorder were not until December 2004, 
approximately 30 years after his separation from service.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for a 
bilateral foot disorder, it weighs against the existence of a 
link between a current chronic neurological disorder or 
sciatic neuropathy and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).   

In addition to the lack of evidence showing that a chronic 
neurological disorder or sciatic neuropathy manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link any current neurological 
disorder or sciatic neuropathy to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which any 
current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there any competent 
medical evidence of record, which links any current disorder 
to a disease or injury in service.  In this regard, although 
a December 2004 private treatment note states that the 
Veteran's EMG was consistent with bilateral S1 radicular 
process, which was very suggestive of a possible lumbar 
radicular process, this private treatment note does not 
provide any nexus of this condition to the Veteran's service. 

Although the Veteran may sincerely believe that any chronic 
neurological disorder or sciatic neuropathy were caused by 
his active service, the Veteran, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a chronic neurological 
condition and sciatic neuropathy did not manifest during 
service and have not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for a chronic neurological condition and sciatic 
neuropathy.  Because the preponderance of the evidence is 
against the Veteran's claims, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a chronic neurological condition 
and sciatic neuropathy is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

III.  Lumbosacral Spine Disorder and Degenerative Disc 
Disease

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
lumbosacral spine disorder or degenerative disc disease.  The 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a lumbosacral disorder 
or degenerative disc disease.  In fact, the Veteran's 
February 1974 separation examination found his spine to be 
clinically normal.  Although his service treatment records 
reflect that the Veteran sought treatment for his upper back 
in February 1973, the Veteran's current symptoms differ from 
what he experienced in service; his current claim is for a 
lumbosacral spine disorder and degenerative disc disease, 
whereas his in-service injury in February 1973 involved his 
upper back and does not reflect any evidence of degenerative 
disc disease.  Furthermore, the medical evidence of record 
reflects that the Veteran did not seek treatment for a 
lumbosacral spine disorder or degenerative disc disease for 
approximately 40 years after his separation from service.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for a 
bilateral foot disorder, it weighs against the existence of a 
link between a current lumbosacral spine disorder and 
degenerative disc disease and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  

Moreover, there is no evidence of record providing a nexus 
between any current lumbosacral spine disability or 
degenerative disc disease and the Veteran's active service.  
In this regard, August 2005 and July 2006 private treatment 
notes state that the Veteran's back injury in February 1973 
had progressed since the time of the original injury.  
However, the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, the August 2005 and July 2006 private 
physician's statements are conclusory and do not provide any 
clinical data or supporting rationale to support the 
conclusion reached.  Accordingly, there is no evidence in the 
Veteran's claims file that a lumbosacral spine disorder or 
degenerative disc disease occurred in or was caused by 
service.

Although the Veteran may sincerely believe that any 
lumbosacral disorder or degenerative disc disease was caused 
by his active service, the Veteran, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that a lumbosacral disorder and 
degenerative disc disease did not manifest during service and 
have not been shown to be causally or etiologically related 
to an event, disease, or injury in service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for a lumbosacral 
spine disorder and degenerative disc disease.  Because the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
lumbosacral spine disorder and degenerative disc disease is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral foot 
disorder is reopened; the claim is granted to this extent 
only. 

Entitlement to service connection for a bilateral foot 
disorder is denied. 

Entitlement to service connection for a chronic neurological 
condition is denied. 

Entitlement to service connection for sciatic neuropathy is 
denied. 

Entitlement to service connection for a lumbosacral spine 
disorder is denied. 

Entitlement to service connection for degenerative disc 
disease is denied.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for sinus headaches.  In this regard, a February 
2008 private medical opinion states that after reviewing the 
Veteran's service treatment records, and noting that the 
Veteran complained of sinus headaches at his February 1974 
separation examination, the private physician stated that 
headaches could last for hours and days.  The frequency of 
headaches could be monthly or only twice a year.  He 
continued that while the causes of headaches are unknown, 
they are thought to be related to changes in the brain as 
well as genetic causes, including fatigue, bright lights, 
head trauma and many other factors.  Therefore, he stated 
that in his opinion, the Veteran's problems with sinus 
headaches were more likely than not started on active duty 
and that he continued to be treated for them.  

Although the February 2008 private medical opinion states 
various causes for headaches, it does not provide a 
supporting rationale as to why the Veteran's sinus headaches 
were at least as likely as not related to his active service.  
In this regard, medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the Veteran's sinus headaches are etiologically 
related to his active service.  Although VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant, see Mariano v. Principi, 
17 Vet. App. 305, 312 (2003), VA has discretion to determine 
when additional information is needed to adjudicate a claim.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to obtain a clarifying VA 
medical opinion, accompanied by a rationale in support of 
that opinion, prior to adjudicating this claim.  See Colvin 
v. Derwinski, 1 Vet. App. at 175.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sinus headache disorder 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
February 1974 separation examination and 
the February 2008 private medical opinion.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that any sinus headache 
disorder that may be present is causally 
or etiologically related to the Veteran's 
active service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


